


110 HR 3147 IH: Counter-Terrorism and National

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3147
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide additional tools and tough penalties to fight
		  terrorism and protect America’s national security.
	
	
		1.Short titleThis Act may be cited as the
			 Counter-Terrorism and National
			 Security Act of 2007.
		2.Providing
			 material support to facilitate, reward, or encourage acts of terrorism
			(a)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2339E.Providing
				material support to facilitate, reward, or encourage acts of terrorism
						(a)ProhibitionWhoever,
				in a circumstance provided in subsection (b) provides, or attempts or conspires
				or agrees to provide, material support or resources to the perpetrator of an
				act of international terrorism, to a family member of such perpetrator, or to
				any other person, with the intent to facilitate, reward, or encourage that act
				or other acts of international terrorism, shall be fined under this title or
				imprisoned not more than 15 years, or both, and, if death results, shall be
				imprisoned for any term of years or for life.
						(b)Jurisdictional
				basesA circumstance referred to in subsection (a) is—
							(1)the offense occurs
				in or affects interstate or foreign commerce;
							(2)the offense
				involves the use of the mails or a facility of interstate or foreign
				commerce;
							(3)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that affects interstate or foreign commerce or would have affected interstate
				or foreign commerce had it been consummated;
							(4)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that violates the criminal laws of the United States;
							(5)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that is designed to influence the policy or affect the conduct of the United
				States Government;
							(6)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that occurs in part within the United States and is designed to influence the
				policy or affect the conduct of a foreign government;
							(7)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that causes or is designed to cause death or serious bodily injury to a
				national of the United States while that national is outside the United States,
				or substantial damage to the property of a legal entity organized under the
				laws of the United States (including any of its States, districts,
				commonwealths, territories, or possessions) while that property is outside of
				the United States;
							(8)the offense occurs
				in whole or in part within the United States, and an offender intends to
				facilitate, reward, or encourage an act of international terrorism that is
				designed to influence the policy or affect the conduct of a foreign government;
				or
							(9)the offense occurs
				in whole or in part outside of the United States, and an offender is a national
				of the United States, a stateless person whose habitual residence is in the
				United States, or a legal entity organized under the laws of the United States
				(including any of its States, districts, commonwealths, territories, or
				possessions).
							(c)DefinitionsFor
				purposes of this section:
							(1)the term
				material support or resources has the same meaning as in section
				2339A(b) of this title;
							(2)the term the
				perpetrator of an act includes—
								(A)any person who
				commits the act;
								(B)any person who
				aids, abets, counsels, commands, induces, or procures its commission;
				and
								(C)any person who
				attempts, plans, or conspires to commit the act;
								(3)the term
				international terrorism has the same meaning as in section 2331 of
				this title;
							(4)the term
				facility of interstate or foreign commerce has the same meaning as
				in section 1958(b)(2) of this title;
							(5)the term
				serious bodily injury has the same meaning as in section 1365 of
				this title; and
							(6)the term
				national of the United States has the same meaning as in section
				101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22)).
							.
			(b)Chapter
			 analysisThe chapter analysis for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						2339D. Receiving military-type
				training from a foreign terrorist organization.
						2339E. Providing material
				support to facilitate, reward, or encourage acts of
				terrorism.
					
					.
			(c)DefinitionsSection
			 2332b(g)(5)(B)(i) of title 18, United States Code is amended by striking all
			 following 2339C and inserting the following: (relating to
			 financing of terrorism), 2339E (relating to providing material support to
			 facilitate, reward, or encourage acts of terrorism), or 2340A (relating to
			 torture) of this title;.
			3.Prohibiting
			 attempts and conspiracies to obtain military-type training from a foreign
			 terrorist organizationSection
			 2339D(a) of title 18, United States Code, is amended by inserting , or
			 attempts or conspires to do so, after foreign terrorist
			 organization.
		4.Kidnapping and
			 rape overseasSection 2332 of
			 title 18, United States Code, is amended by—
			(1)redesignating the
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(2)inserting the
			 following new subsection (c):
				
					(c)KidnappingWhoever
				outside the United States unlawfully seizes, confines, inveigles, decoys,
				kidnaps, abducts, or carries away, or attempts or conspires to seize, confine,
				inveigle, decoy, kidnap, abduct, or carry away, a national of the United
				States, shall be fined under this title, punished by imprisonment for any term
				of years or for life, or both, and if the death of any person results, shall be
				fined under this title, punished by death or imprisonment for any term of years
				or for life, or both.
					;
				and
			(3)in subsection (d)
			 (as redesignated), by—
				(A)inserting
			 (as defined in section 1365 of this title, including any conduct that,
			 if the conduct occurred in the special maritime and territorial jurisdiction of
			 the United States, would violate section 2241 or 2242 of this title)
			 after injury in paragraphs (1) and (2); and
				(B)striking
			 ten and inserting 25.
				5.Hostage
			 takingSection 1203 of title
			 18, United States Code, is amended to read as follows:
			
				1203.Hostage
				taking
					(a)Whoever, whether
				inside or outside the United States, seizes or detains and threatens to kill,
				to injure, or to continue to detain without lawful authority—
						(1)any officer or
				employee of the United States or of any agency in any branch of the United
				States Government (including any member of the uniformed services) while such
				officer or employee is engaged in or on account of the performance of official
				duties, or any person assisting such an officer or employee in the performance
				of such duties or on account of that assistance, or whoever attempts or
				conspires to do so; or
						(2)except as provided
				in subsection (b) of this section, another person in order to compel a third
				person or a governmental organization to do or abstain from doing any act as an
				explicit or implicit condition for the release of the person detained, or
				whoever attempts or conspires to do so,
						shall be
				punished by imprisonment for any term of years or for life and, if the death of
				any person results, shall be punished by death or life imprisonment.(b)(1)It is not an offense under
				subsection (a)(2) if the conduct required for the offense occurred outside the
				United States unless—
							(A)the offender or the person seized or
				detained is a national of the United States;
							(B)the offender is found in the United
				States; or
							(C)the governmental organization sought
				to be compelled is the Government of the United States.
							(2)It is not an offense under subsection
				(a)(2) if the conduct required for the offense occurred inside the United
				States, each alleged offender and each person seized or detained are nationals
				of the United States, and each alleged offender is found in the United States,
				unless the governmental organization sought to be compelled is the Government
				of the United States.
						(c)As used in this
				section, the term national of the United States has the meaning
				given such term in section 101(a)(22) of the Immigration and Nationality Act (8
				U.S.C.
				1101(a)(22)).
					.
		6.Interference with
			 flight crew or threat to safety of aircraftSection 46504 of title 49, United States
			 Code, is amended by—
			(1)amending the heading for such section to
			 read as follows: Interference with flight crew or threat to safety of
			 aircraft.; and
			(2)designating the existing language as
			 subsection (a), and adding at the end the following:
				
					(b)An individual on an
				aircraft in the special aircraft jurisdiction of the United States who
				knowingly or recklessly takes any action that poses a serious threat to the
				safety of the aircraft or other individuals on the aircraft, shall be fined
				under title 18, imprisoned for not more than 10 years, or
				both.
					.
			7.Increased
			 penalties for providing material support to terroristsSection 2339D of title 18, United States
			 Code, is amended by striking or imprisoned for ten years, or
			 both. and inserting and imprisoned for not less than 3 years and
			 not more than 15 years..
		8.Denial of Federal
			 benefits to convicted terrorists
			(a)In
			 generalChapter 113B of title 18, United States Code, as amended
			 by this title, is amended by adding at the end the following:
				
					2339F.Denial of
				Federal benefits to terrorists
						(a)In
				generalAny individual who is convicted of a Federal crime of
				terrorism (as defined in section 2332b(g)) shall, as provided by the court on
				motion of the Government, be ineligible for any or all Federal benefits for any
				term of years or for life.
						(b)Federal benefit
				definedIn this section, Federal benefit has the
				meaning given that term in section 421(d) of the Controlled Substances Act (21
				U.S.C.
				862(d)).
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						Sec. 2339F. Denial of Federal benefits to
				terrorists.
					
					.
			9.Improve
			 investigation of terrorist crimes
			(a)Multidistrict
			 search warrants in terrorism investigationsRule 41(b)(3) of the
			 Federal Rules of Criminal Procedure is amended to read as follows:
				
					(3)a magistrate
				judge—in an investigation of—
						(A)international
				terrorism or domestic terrorism (as those terms are defined in section 2331 of
				title 18, United States Code), or a Federal crime of terrorism (as defined in
				section 2332b(g)(5) of title 18, United States Code); or
						(B)an offense under
				section 1001 or 1505 of title 18, United States Code, relating to information
				or purported information concerning a Federal crime of terrorism (as defined in
				section 2332b(g)(5) of title 18, United States Code), having authority in any
				district in which activities related to the Federal crime of terrorism or
				offense may have occurred, may issue a warrant for a person or property within
				or outside that
				district.
						.
			(b)Increased
			 penalties for obstruction of justice in terrorism casesSections
			 1001(a) and 1505 of title 18, United States Code, are amended by striking
			 8 years and inserting 10 years.
			10.Solicitation to
			 commit a crime of violence or terrorismSection 373 of title 18, United States Code,
			 is amended—
			(1)in subsection (a),
			 by—
				(A)inserting
			 or a Federal crime of terrorism as defined in section
			 2332b(g)(5), after in violation of the laws of the United
			 States,; and
				(B)inserting
			 or persons after another person;
				(2)in subsection (c),
			 by—
				(A)inserting
			 or persons after the person;
				(B)striking
			 he and inserting they in the phrase
			 because he lacked;
				(C)striking he
			 was and inserting they were in the phrase because
			 he was incompetent;
				(D)striking he
			 is and inserting they are in the phrase because
			 he is immune; and
				(E)striking
			 is from is not subject to prosecution; and
				(3)in the title by
			 inserting the words or
			 terrorism after Solicitation to commit a crime of
			 violence.
			11.Terrorist
			 offense resulting in death
			(a)New
			 offenseChapter 113B of title
			 18, United States Code, is amended by adding at the end the following:
				
					2339E.Terrorist
				offenses resulting in death
						(a)Whoever, in the
				course of committing a terrorist offense, engages in conduct that results in
				the death of a person, shall be punished by death or imprisoned for any term of
				years or for life.
						(b)As used in this
				section, the term terrorist offense means—
							(1)a felony offense
				that is—
								(A)a Federal crime of
				terrorism as defined in section 2332b(g), other than an offense under section
				1363; or
								(B)an offense under
				this chapter, section 175, 175b, 229, or 831, or section 236 of the Atomic
				Energy Act of 1954; or
								(2)a Federal offense
				that is an attempt or conspiracy to commit an offense described in paragraph
				(1).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 113B
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						2339E. Terrorist offenses resulting in
				death.
					
					.
			12.Death penalty
			 for certain terror related crimes
			(a)Participation in
			 nuclear and weapons of mass destruction threats to the United
			 StatesSection 832(c) of title 18, United States Code, is amended
			 by inserting punished by death if death results to any person from the
			 offense, or after shall be.
			(b)Missile systems
			 To destroy aircraftSection 2332g(c)(3) of title 18, United
			 States Code, is amended by inserting punished by death or after
			 shall be.
			(c)Atomic
			 weaponsThe last sentence of section 222 b. of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2272) is amended by inserting death or
			 before imprisonment for life the last place it appears.
			(d)Radiological
			 dispersal devicesSection 2332h(c)(3) of title 18, United States
			 Code, is amended by inserting death or before
			 imprisonment for life.
			(e)Variola
			 virusSection 175c(c)(3) of title 18, United States Code, is
			 amended by inserting death or before imprisonment for
			 life.
			13.Increase in
			 certain penalties
			(a)Section
			 2332(b)(1)Section 2332(b)(1) of
			 title 18, United States Code, is amended by striking 20 years
			 and inserting 30 years.
			(b)Section
			 2332(c)Section 2332(c) of title 18, United States
			 Code, is amended by striking ten years and inserting 20
			 years.
			(c)Section
			 2339C(d)Section 2339C(d) of
			 title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by striking 20 years and inserting 30 years;
			 and
				(2)in paragraph (2),
			 by striking 10 years and inserting 20
			 years.
				14.Modernization of
			 state of mind requirement for section 2339C offensesSection 2339C of title 18, United States
			 Code, is amended by striking unlawfully and wilfully and
			 inserting knowingly.
		15.Wiretap
			 predicateSection 2516(q) of
			 title 18, United States Code, is amended by striking section
			 2332 and all that follows through 2339C and inserting
			 chapter 113B.
		
